              Case 5:16-cr-00265-EJD Document 55 Filed 12/05/18 Page 1 of 2



 1   Gainor & Donner
     Ronald Gainor, Esq.
 2   Florida Bar No. 0606960
     Amber Donner, Attorney at Law
     Florida Bar No. 60003
 3   1238 Osceola Street
     Denver, Colorado 80204
 4   Phone: (305) 206-2006
     Fax: (305) 537-2001
 5   gainorlaw@gmail.com
     Pro Hac Vice
 6
     Law Office of Adam Pennella
     Adam Pennella, State Bar No. 246260
 7
     717 Washington Street
     Oakland, CA 94607
 8
     Phone (510) 451-4600
     Fax (510) 451-3002
 9
     adam@wps-law.com
10
     Counsel for Defendant
     FERDINAND ARAFILES
11

12                                UNITED STATES DISTRICT COURT
                                 NOTHERN DISTRICT OF CALIFORNIA
13                                      SAN JOSE DIVISION
14
     UNITED STATES OF AMERICA,                             Case No.: CR 16-265 EJD
15
                    Plaintiff,
                                                           MOTION FOR ORDER TO FILE
16         vs.                                             EXHIBITS UNDER SEAL;
                                                           [PROPOSED] ORDER
17   FERDINAND PASION ARAFILES,

18                  Defendant

19
                                       DECLARATION OF COUNSEL
20
           I, Adam Pennella, hereby declare under the penalty of perjury:
21
           1. I am attorney of record for defendant Ferdinand Arafiles in the above-captioned case;
22         2. Pursuant to Criminal Local Rule 56-1, I hereby request that the Court allow the filing

23               of Exhibit B to Defendant Ferdinand Arafiles Sentencing Memorandum and Motion

24

25
     MOTION FOR ORDER TO FILE EXHBIT UNDER SEAL                                                    1

26
              Case 5:16-cr-00265-EJD Document 55 Filed 12/05/18 Page 2 of 2



 1             for Variance to be filed under seal. This request is made because that exhibit

 2             contains a psychiatric evaluation of Mr. Arafiles, which should remain confidential.
           3. The government and Probation have been provided copies of these documents.
 3

 4
     Dated: December 5, 2018                            Respectfully submitted,
 5

 6                                               By: ____________/s/_____________
                                                 Adam Pennella
 7                                               Counsel for Ferdinand Arafiles

 8

 9                         [PROPOSED] ORDER TO FILE UNDER SEAL

10         GOOD CAUSE appearing, the motion to File Exhibit B to defendant Ferdinand Arafiles

11   Sentencing Memorandum and Motion for Variance is GRANTED.

12

13   Dated: 12/5/2018                            ______________________________
                                                 Honorable Edward J. Davila
14                                               United States District Court Judge

15

16

17

18

19

20

21

22

23

24

25
     MOTION FOR ORDER TO FILE EXHBIT UNDER SEAL                                                       2

26
